Citation Nr: 0311255	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran-appellant had active service from February 1951 
until February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia, that, inter alia, denied the claim of 
entitlement to service connection for hypertension to include 
heart disease.

The issue on appeal was previously denied by the Board in a 
June 1997 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 1998 Order, the Court granted a Joint 
Motion to Vacate the Board Decision and Remand (Joint 
Motion), and thereby vacated the 1997 Board decision only as 
it pertained to the issue of entitlement to service 
connection for hypertension to include heart disease, and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion.

Subsequent to the December 1998 Court Order, this matter came 
before the Board on two occasions.  In both June 1999 and 
August 2001 the matter was remanded to the RO for further 
development.  Following the completion of the requested 
development, as outlined in detail below, the case was 
returned to the Board and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran has had notice of applicable law and of 
information and evidence needed to support his claim, and 
there is no additional evidence necessary for disposition of 
the veteran's appeal.

2.  The record includes no evidence of a hypertension in 
service.  There is no evidence of hypertension manifest to a 
compensable degree within one year after service discharge.  
There is competent medical evidence of hypertension 
currently, but the competent medical evidence does not 
demonstrate that the veteran's hypertension, to include heart 
disease, is causally related to his active service.


CONCLUSION OF LAW

Hypertension, to include heart disease, was not incurred in 
or aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2002); 
67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be codified in 
pertinent part at 38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hypertension to include heart disease.  In essence, the 
veteran contends that these disorders are the result of 
disease and injury that began during service.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to all of the issue on appeal will 
then be briefly set forth.  A brief factual background will 
be presented, and finally, the Board will analyze the 
veteran's claim.

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Moreover, letters dated September 2001 and June 2002 apprised 
the veteran of the information and evidence he needed to 
submit to substantiate his claim, as well as VA's development 
assistance.  Furthermore, with respect to the September 2001 
letter, greater than one year has elapsed since the veteran 
received such notice.  Thus, the provisions of 38 U.S.C.A. 
§ 5103 have been satisfied.  Based on the above, the Board 
finds that the requirements under the VCAA with respect to 
the duty to notify have been satisfied in this case and that 
no further notice is required.



Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  In so deciding, 
the Board notes that the claims file contains post-service VA 
and private medical records.  VA examination reports are also 
of record.  Additionally associated with the claims file are 
May 1997 and April 2002 letters from a private physician, 
R.R.H., M.D.  Finally, a transcript of the veteran's May 1997 
Central Office hearing before the Undersigned is associated 
with the claims file.  

It is observed that the veteran's service medical records are 
not of record, however a proper search was conducted in 
September 1994.  That search revealed that the veteran's 
service records may have been destroyed in a fire at the 
National Personnel Records Center.  That same document also 
indicated that a search for Surgeon General's records had 
been conducted as well, but no documents were retrieved.  

In further regards to VA's duty to assist, a June 2002 letter 
from the RO stated that records from the VA Medical Center 
(VAMC) in Richmond, Virginia, Hunter Holmes McGuire, 
contained documents dated in 1988 and from 1994, but that no 
records in between those years were associated with the 
claims file.  The veteran was requested to advise as to 
whether he wanted the RO to conduct a search for such 
evidence (i.e., VAMC, Richmond records between 1988 and 
1994).  The veteran responded by letter dated July 2002.  He 
stated that he was not treated at the VAMC in Richmond until 
1994.  In the alternative, he contended that he received 
outpatient treatment at the VA hospital in Hampton, Virginia 
from 1976 until December 1993, and also at the VA facility in 
Montrose, New York from 1956 through 1973.  The evidence of 
record indicates, however, that those facilities had been 
properly contacted in February 2002 and March 2002, and that 
no additional records had been found found.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant Law and Regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).

 "Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Factual Background

The veteran separated from service in February 1954.  The 
veteran's service medical records are unavailable and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center in 1973.  

A VA Medical Certificate dated June 1976 revealed that the 
veteran had recently experienced stroke-like symptoms, with 
numbness and tingling in his left arm and with slurred 
speech.  He was seen at a private hospital and his symptoms 
resolved in a matter of hours.  Since that episode, the 
veteran reported occasional spots in front of his eyes, as 
well as some numbness in the fingers of his left hand.  That 
report noted that the veteran had no history of heart 
problems.  

In January 1994, the veteran was admitted at the VAMC in 
Richmond, Virginia, with a dilated left atrial and ascending 
aorta.  He presented with shortness of breath with 
conversation and with a presyncopal episode, ongoing for 
about a year.  A cardiac catherization was performed.  The 
following month, in February 1994, the veteran underwent an 
aortic valve replacement.  The operation report noted that 
the ascending aorta was normal in size and caliber.  

In a letter dated May 1997, R.R.H, M.D. stated that the 
veteran had suffered from a severe throat infection, 
presumably strep throat, while in the military.  Dr. R.R.H. 
then expressed the opinion that such early strep throat 
infection was the most likely reason for the veteran's 
cardiac insufficiency and the development of atrial 
fibrillation and hypertension.  

The veteran offered testimony at a personal hearing in May 
1997.  At that time, the veteran explained that he developed 
a throat problem shortly after exiting the service.  The 
veteran stated that he was treated in service for sore 
throats and that doctors have since told him that the nature 
of those treatments probably led to the deterioration of his 
aortic cap.  

In September 1997 the veteran was admitted to a VA facility 
in Richmond, Virginia, with complaints of dizziness and a 
blowing feeling in his chest bilaterally, alternating from 
side to side.  A Computerized Tomography (CT) scan revealed 
an aneurysm of the ascending aorta.  The veteran then 
underwent replacement of the aortic valve.  

VA outpatient treatment reports dated in November 1997 
demonstrate complaints of ill-defined migrating chest pain, 
since 1994.  Such pain occurred at least once weekly, and 
sometimes twice a week.  The etiology of such pain was 
unknown.  

The veteran was examined by VA in February 2000.  He stated 
that while in service from 1951 to 1954 he had several 
episodes of a sore throat.  The examination report stated 
that "a heart murmur was first mentioned during the 1950s 
and 1960s."  The remainder of the veteran's medical history 
was then described, including an aortic valve replacement in 
January 1994 and repeat cardiovascular surgery for an 
aneurysm in 1997. 

Following objective examination, the VA examiner rendered a 
diagnosis of organic heart disease, of valvular etiology.  
The examiner stated that the veteran's pathology was not 
related to a previous strep infection, rheumatic aortic valve 
disease or hypertension.  

VA treatment records dated in 2001 reveal extensive treatment 
for cardiac complaints.  A January 2001 treatment report 
noted progressive dyspnea on exertion, such that the veteran 
could only walk a few feet before experiencing shortness of 
breath.  That month, the veteran underwent elective heart 
catheterization to evaluate his aortic valve.  Such procedure 
revealed severe pulmonary hypertension with pressures in the 
80s.  A February 2001 report stated that there was no obvious 
etiology for the veteran's hypertension.

In April 2002, Dr. R.R.H. opined that the veteran's pulmonary 
hypertension was probably a direct response to his valve 
replacement, but that it also could be related to high 
altitude experiments that the veteran had contended he had 
undergone while in the military.  In so finding, Dr. R.R.H. 
noted that high altitude hypoxia was a well-recognized factor 
in the development of hypertension.   

An addendum to the February 2000 VA examination report was 
issued in September 2002.  At that time, the examiner 
clarified that there was no evidence to indicate that the 
veteran had strep throat in the early 1950s, as implied in 
the February 2000 examination.  He concluded that it was just 
as likely that the veteran did not have strep throat.  He 
commented that the available evidence simply did not document 
that condition.  The VA examiner further stated that, to the 
best that he could determine, the veteran's hypertension did 
not relate to service.  Rather, that condition was probably 
idiopathic.  Moreover, he opined that the veteran's valvular 
and aortic root aneurysm were also probably unrelated to 
service.  In support of that conclusion, the VA examiner 
noted that, at the time of the veteran's aortic valve 
surgery, the pathology of the valve revealed myxoid 
degeneration, which was not consistent with rheumatic 
valvular disease, which was associated with strep throat 
infection.  Finally, he concluded that the veteran's aortic 
root aneurysm was also unrelated to any previous strep throat 
infection.  

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease, including hypertension, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the 
evidence of record fails to establish any clinical 
manifestations of hypertension within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements:  (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

The evidence of record establishes current diagnoses of heart 
disease and hypertension.  Thus, the first requirement of a 
service connection claim has been satisfied.  However, as 
will be discussed below, the evidence of record fails to 
establish the remaining elements of a service connection 
claim.

The evidence of record fails to reveal any in-service 
complaints or treatment for heart disease or hypertension.  
While a February 2000 VA examination report noted a heart 
murmur during the 1950s and 1960s, such information appears 
to have been gleaned from the veteran's oral history and is 
not verified by any medical records contained in the claims 
file.  

The Board acknowledges the circumstances of this case, 
including the fact that records relating to the veteran's 
service were presumed to have been destroyed in a fire.  
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  However, even under such heightened 
scrutiny, there is no factual basis for an allowance of the 
veteran's claim.  

Despite the absence of evidence showing in-service treatment 
for heart disease of hypertension, the claims file contains 
two etiological opinions linking the veteran's currently 
diagnosed cardiovascular disorders to active service.  First, 
in May 1997, Dr. R.R.H. stated that the veteran's cardiac 
insufficiency and the development of atrial fibrillation and 
hypertension was all likely related to a strep throat 
infection suffered during service.  The Board is not 
persuaded by that opinion because there is no documentation 
that the veteran actually had strep throat, or any other 
throat infection, during service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  While the Board may not ignore 
a medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In essence, the 
appellant's unsupported history lessens the value of the 
medical opinions rendered because the opinions of Dr. R.R.H. 
were clearly based solely on that history.  

Moreover, even if the fact of a throat infection were to be 
conceded, Dr. R.R.H. gives no medical explanation as to why 
that condition would causally relate to hypertension.  
Without such explanation, his opinion amounts to no more than 
a bare conclusion, and as such has no probative value.  

In April 2002, R.R.H. provided another medical opinion in 
support of the veteran's claim.  At that time, he expressed 
several beliefs.  First, he stated that the veteran's 
pulmonary hypertension was probably a direct response to his 
valve replacement.  However, as there is no evidence to link 
the valve replacement to service, that statement does not 
further the veteran's claim.  Dr. R.R.H. also opined that the 
veteran's pulmonary hypertension could be related to high 
altitude experiments which the veteran contended he had 
undergone while in the military.  That opinion is also 
problematic because R.R.H. did not express that it was at 
least as likely as not that a causal relationship existed.  
Rather, he merely stated that such a link could exist.  We 
find this opinion to be speculation at best.  In Bloom v. 
West, 12 Vet. App. 185 (1999), the Court held that a 
physician's opinion that the veteran's time as a prisoner of 
war "could have" precipitated the initial development of a 
lung condition, by itself and unsupported and unexplained, 
was "purely speculative".  The Board finds similar language 
from Dr. R.R.H. that such a link between hypertension and 
high altitude experiments in service could exist equally 
speculative.  

More importantly, even if he had found the relationship to be 
at least as likely as not, his opinion is not probative 
because, once again, it is entirely predicated on the 
veteran's unsubstantiated oral report of military history.  
Indeed, Dr. R.R.H. supports his conclusion by stating that 
high altitude hypoxia was a well-recognized factor in the 
development of hypertension, without acknowledging the fact 
that no evidence of record ever confirms that the veteran 
suffered such a condition.  

In addition to the medical opinions offered by Dr. R.R.H., 
the claims file also contains a February 2000 VA opinion.  In 
that opinion, it was concluded that the veteran's pathology 
was not related to a previous strep infection, rheumatic 
aortic valve disease or hypertension.  That opinion was 
further clarified in September 2002.  At that time, the 
examiner observed that there was no evidence to indicate that 
the veteran had strep throat in the early 1950s, and 
therefore found that it was just as likely that the veteran 
did not have strep throat.  The VA examiner further stated 
that, to the best that he could determine, the veteran's 
hypertension did not relate to service.  Rather, that 
condition was probably idiopathic.  Moreover, he opined that 
the veteran's valvular and aortic root aneurysm were also 
probably unrelated to service.  In support of that 
conclusion, the VA examiner noted that, at the time of the 
veteran's aortic valve surgery, the pathology of the valve 
revealed myxoid degeneration, which was not consistent with 
rheumatic valvular disease, which was associated with strep 
throat infection.  Finally, he concluded that the veteran's 
aortic root aneurysm was also unrelated to any previous strep 
throat infection.  

The Board is persuaded by the opinions as explained by the VA 
examiner in his September 2002 addendum.  His conclusions are 
accompanied by explanation and are supported by the evidence 
of record, which fails to show any treatment at all for a 
cardiovascular condition or hypertension until 1976.  Indeed, 
the June 1976 VA Medical Certificate indicated that the 
veteran had no history of heart problems.  Following 
treatment in 1976, the evidence does not show further 
cardiovascular care until 1994.  Thus, over two decades 
elapsed between the veteran's separation from service and his 
first cardiovascular-related complaints, and over another 
decade elapsed before subsequent treatment is documented.  

Again, the Board notes that it is unfortunate that the 
veteran's service medical records are not available.  
Nevertheless, the Board has had the benefit of reviewing 
numerous post-service records, and the veteran was afforded 
the opportunity to present testimony at a personal hearing 
before the undersigned in May 1997.  Such evidence, along 
with the veteran's February 2002 VA examination and September 
2002 addendum to that examination, allowed the Board to 
thoroughly consider the veteran's claim and to provide a 
well-reasoned analysis as mandated by O'Hare.  

In summation, the competent medical evidence of record does 
not establish that the veteran's current heart disease and 
hypertension relates to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for hypertension, to include heart 
disease, is denied.



	                        
____________________________________________
	MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

